Citation Nr: 0109534	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a uterine disorder.

3.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's major depressive disorder, 
secondary to her service-connected low back disability, prior 
to November 10, 1999.

4.  Entitlement to an evaluation in excess of 40 percent for 
the veteran's major depressive disorder, secondary to her 
service-connected low back disability.

5.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the issues of entitlement to service 
connection for PTSD; entitlement to an initial evaluation in 
excess of 20 percent for the veteran's major depressive 
disorder, secondary to her service-connected low back 
disability, effective from November 26, 1991 to November 10, 
1999; entitlement to an evaluation in excess of 40 percent 
for the veteran's major depressive disorder, secondary to her 
service-connected low back disability; and entitlement to an 
evaluation in excess of 20 percent for the veteran's chronic 
low back strain will be addressed in the REMAND section 
following the decision below.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to her claimed uterine disorder has 
been obtained by the RO.

2.  The weight of the evidence of record is against the 
veteran's claim of entitlement to service connection for a 
uterine disorder.


CONCLUSION OF LAW

A uterine disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

The veteran's January 1970 enlistment examination noted a 
small mass on the right side of the uterus, which was 1/2 a 
centimeter in diameter.  The veteran reported at that time 
that she had been treated for a female disorder.  In February 
and March 1970, the veteran complained of vaginal discharge, 
and she was referred to gynecology for consultation, with a 
diagnosis of pelvic inflammatory disease.  In May 1970, the 
veteran was hit in the low back with a baseball bat.  An x-
ray study of the pelvis done at that time was within normal 
limits.  The veteran again complained of vaginal discharge in 
July 1970, and vaginitis was diagnosed.  The veteran was 
treated with antibiotics.  In her annual physical (conducted 
in July 1970), the veteran reported that she had had vaginal 
discharge, that she had been treated for a female disorder, 
that she had had painful menstruation, and that she had had 
irregular menstruation.  No pertinent clinical notations were 
made at that time.  The veteran's separation examination 
(conducted in September 1970) indicates that the veteran was 
six-weeks pregnant at that time.  Again, the veteran reported 
that she had had vaginal discharge, that she had been treated 
for a female disorder, that she had had painful menstruation, 
and that she had had irregular menstruation.  

The veteran's VA treatment records (dated from February 1986 
to June 1998) pertain primarily to treatment received for her 
dysthymia with anxious features.  These records do not 
reflect any treatment received for gynecological disorders 
and are silent for any reference to the veteran's service.

The veteran's private medical records (dated from January 
1990 to November 1999) pertain to treatment received for her 
cervical, thoracic, and lumbosacral spine.  These records do 
not reflect any treatment received for gynecological 
disorders and are silent for any reference to the veteran's 
service within that context, although they do reflect the 
veteran's in-service injury to her low back.

A November 1991 statement from one of the veteran's private 
physicians, R. W. H., M.D., indicates that the veteran went 
to his office seeking documentation of the position of her 
uterus, as it might have related to the traumatic injury to 
the back sustained in service.  Dr. R. W. H. recited the 
events surrounding the in-service injury to the veteran's 
back and stated that on physical examination, the veteran's 
uterus was found to be normal-sized and in mid-position or 
slightly retroverted.  This was within normal limits for the 
general population.

A February 1993 statement from another of the veteran's 
private physicians, M. L. H., M.D., indicates that the 
veteran was currently under his care.  The veteran currently 
had difficulties with irregular periods, pelvic pain, and 
urinary stress incontinence.  She had also been diagnosed as 
having symptomatic pelvic relaxation with cystocele, 
rectocele, stress incontinence, and dyspareunia.  
Additionally, the veteran had had an abnormal pap smear.  The 
veteran felt that she needed to be under gynecological care 
for these problems.  Dr. M. L. H. did not comment on the 
relationship, if any, between the veteran's current disorders 
and her service, including the in-service injury to her low 
back.

A March 1993 VA gynecological examination reflects the 
veteran's history of having been pregnant twice, with normal 
deliveries.  The veteran also stated that she had regular 
cycles, occasionally late by a few days.  Subjectively, the 
veteran reported that she felt like her internal organs were 
coming down.  She had a sense of heaviness in the lower 
abdomen.  The veteran also reported that she had back pain 
during defecation and urinary stress incontinence, as well as 
nocturia.  Physical examination revealed a scar in the lower 
umbilical area but no cystocele or rectocele.  The veteran 
had good rectal tone.  There was also no demonstrable urinary 
stress incontinence.  It was noted historically that the 
veteran had had a bilateral tubal ligation 18 years before.  
The pertinent diagnoses were urge incontinence and occasional 
stress incontinence, with normal pelvic findings.  A 
contemporaneous pap smear showed no atypical cells.

At the veteran's May 1998 RO hearing, her service 
representative stated that the veteran believed that her 
uterus condition was due to having been hit in the back with 
a baseball bat while in service.  (Transcript (T.) at 20).  
When asked if she had had a doctor relate her uterus problem 
to the in-service trauma to her low back, the veteran 
referenced the two letters from her two doctors, Drs. H.  Id.  
The veteran stated that she could tell that there was 
something different with the way her body and uterus reacted 
before the in-service injury to her low back.  (T. at 21).  
When asked to describe her problems, the veteran stated that 
she had had two miscarriages because of the trauma to her low 
back, as well as horrible problems with her periods.  (T. at 
22).  When asked if she received any gynecological treatment, 
the veteran testified that she went to her family doctor.  
(T. at 24).  When asked if he was treating her for any 
disease process or had diagnosed any disorder, the veteran 
answered in the negative.  Id.  He just continued to watch 
her blood clots.  Id.

In response to the RO's request for records, the Honolulu and 
San Antonio ROs indicated that no records were on file.

III.  Analysis

Upon review of the pertinent evidence of record, as well as 
applicable law and regulations, the Board finds that the 
weight of the evidence of record is against the veteran's 
claim for service connection for a uterine disorder.  
Accordingly, this issue on appeal is denied.

As discussed above, service connection connotes many factors, 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  See 38 C.F.R. § 3.303(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In this respect, the facts show undeniably that the veteran 
was, indeed, hit in the back with a baseball bat while in 
service.  However, a contemporaneous x-ray of the veteran's 
pelvis was within normal limits.  The facts also show that 
the veteran experienced vaginal discharge while in service, 
which was diagnosed as pelvic inflammatory disease and 
vaginitis and treated with antibiotics.  Upon separation from 
service, it was noted that the veteran was six-weeks 
pregnant, but no other pertinent clinical notations were 
recorded.

Post-service, the facts show that the veteran's uterus is 
normal-sized and in mid-position or slightly retroverted and 
that this is within normal limits for the general population, 
as indicated in the November 1991 statement from Dr. R. W. H.  
The facts also show that upon VA examination in March 1993 
(the latest clinical evidence of record pertaining to the 
veteran's claim of service connection for a uterine 
disorder), the veteran's pap smear and pelvic examination 
were normal, although urge incontinence and occasional stress 
incontinence were diagnosed.  Further, there was no clinical 
evidence of cystocele, rectocele, or demonstrable urinary 
stress incontinence.  Additionally, at that time, the veteran 
reported that she had regular cycles, but there was no report 
of painful periods.

In contrast, the February 1993 statement from Dr. M. L. H. 
indicates that the veteran had difficulties with irregular 
periods, pelvic pain, and urinary stress incontinence and 
that she had been diagnosed as having symptomatic pelvic 
relaxation with cystocele, rectocele, stress incontinence, 
and dyspareunia.  Additionally, the veteran had had an 
abnormal pap smear.  

Upon review of these facts, the Board initially finds that 
there is no clinical evidence of record suggesting or 
indicating that the veteran currently has a uterine disorder.  
Indeed, the veteran's uterus is within normal limits for the 
general population.  In this respect, the Board stresses that 
a grant of service connection requires the showing of a 
disability.  See 38 C.F.R. § 3.303(a).  However, here, there 
is no clinical evidence of a uterine disability, although the 
veteran has stated that she feels a difference in the way her 
uterus reacts subsequent to having been hit with a baseball 
bat in service.  Nothing in the record, though, indicates 
that the veteran possesses the medical expertise necessary to 
render an opinion as to the diagnosis of a uterine disorder, 
and lay assertions are inadequate, as a medical diagnosis 
requires medical knowledge and must be provided by a 
"witness qualified as an expert by knowledge, skill, 
experience, training, or education."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Therefore, absent a current uterine disorder (disability), 
for which service connection can be established, service 
connection is not warranted in this instance.  See 38 C.F.R. 
§ 3.303(a).

Alternatively, as to the veteran's irregular periods, pelvic 
pain, urinary stress incontinence, urge incontinence, 
symptomatic pelvic relaxation with cystocele, rectocele, and 
dyspareunia, the Board finds no clinical evidence suggesting 
or showing that these claimed disorders and symptomatology 
are caused by a uterine disorder or are related to the 
veteran's service, specifically being hit in the back by a 
baseball bat.  As before, the record reflects only the 
veteran's assertions as to any causal relationship between 
these various disorders and symptomatology and her uterus, as 
well as her service, particularly being hit in the back with 
a baseball bat.  To reiterate, nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render an opinion as to a causal relationship 
between her various disorders and symptomatology and any 
uterine disorder or in-service events.  A medical diagnosis 
requires medical knowledge and must be provided by a 
"witness qualified as an expert by knowledge, skill, 
experience, training, or education."  See Espiritu v. 
Derwinski, supra.

Further, as to these disorders and symptomatology, the Board 
stresses that only urge incontinence and occasional stress 
incontinence were diagnosed upon VA examination in March 1993 
(the latest clinical evidence of record pertaining to the 
veteran's claim of service connection for a uterine disorder) 
and that the veteran's pap smear and pelvic examination were 
normal.  Also, there was no clinical evidence of cystocele, 
rectocele, or demonstrable urinary stress incontinence.  
Moreover, neither the veteran's urge incontinence nor her 
occasional stress was related to her service (including being 
hit by a baseball bat) by medical opinion.

Therefore, absent any medical evidence of a relationship 
between any of the veteran's various disorders and 
symptomatology (including a uterine disorder), and 
considering that the only evidence of record as to such a 
relationship is the veteran's own assertions, the evidence of 
record is not so evenly balanced as to require application of 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); see 
also Veterans Claims Assistance Act of 2000, supra.

In reaching this determination, the Board notes that there 
has been a change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000.  This law eliminates the concept of a well 
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000, VA's duties have been fulfilled here.  Specifically, 
the veteran was notified of the evidence needed to 
substantiate her claim in this regard at both her May 1998 RO 
hearing and in the March 1999 Hearing Officer decision, in 
that she was told that she needed medical evidence that 
showed that a residual uterine disability was related to her 
service, including the trauma to her back that was sustained 
when she was hit with a baseball bat.  Moreover, the veteran 
was afforded a VA examination in March 1993, which addressed 
the existence of a current uterine disability, and her VA 
treatment records were obtained, as well as private medical 
records, including the two statements from Drs. H.  
Additional private medical records were unavailable, as the 
veteran testified at her RO hearing that she could not 
remember the doctors' names.  Records from her family doctor 
were not obtained, as the veteran stated at her RO hearing 
that her doctor had not diagnosed any gynecological disease 
and was not treating her for any gynecological disease. 
Rather, he just watched her blood clots.

In light of the above development, the Board finds that the 
RO has done everything reasonably possible to assist the 
veteran in the development of this aspect of her appeal.  
There is sufficient evidence of record to decide this aspect 
of the veteran's appeal on the merits.


ORDER

Service connection for a uterine disorder is denied.


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, the Board notes that subsequent to a 
March 1993 PTSD examination PTSD was diagnosed, in connection 
with an in-service incident in which the veteran was hit in 
the back with a baseball bat. 

The veteran's VA treatment records show that the veteran was 
seen for counseling on numerous occasions because of her 
anxiety in general and test anxiety specifically and because 
of work and family-related stress.  It was noted in March 
1991 that the veteran felt numerous stressors in life 
management, as well as specific test anxiety.  She tended to 
set high expectations for herself and felt pressured not to 
fail.  The veteran agreed to counseling to assist with 
decreased test anxiety and increased comfort regarding the 
handling of family, school, and job responsibilities.  It was 
also noted in September 1995 that the veteran had been aware 
of multiple anxiety symptoms since adolescence.  The 
veteran's service is not referenced in discussion of the 
veteran's anxiety and stress.  

In connection with the veteran's appeal, a second VA PTSD 
examination was conducted in July 1999 by a board of two 
psychiatrists.  The Axis I diagnosis at that time was major 
depressive disorder.  The examiners noted that there was no 
current persistent re-experiencing of any past trauma, and, 
therefore, there was not sufficient clinical symptomatology 
to warrant a diagnosis of PTSD.

A November 1999 letter from the veteran's private 
psychologist indicates that the veteran received follow-up 
for depression, PTSD, and cognitive deficits.  Although the 
veteran's Global Assessment of Functioning Scale (GAF) score 
was addressed, there was no discussion as to the onset and 
cause of the veteran's PTSD and whether it was related to the 
in-service low back injury or to some other event or 
stressor, including post-service events or stressors.

In light of the inconsistent and incomplete record before the 
Board, a decision on the merits as to the veteran's 
entitlement to service connection for PTSD cannot be made.  
In effect, the record reflects contrasting diagnoses as to 
the veteran's current mental disorder or is silent as to the 
underlying stressor, which is the basis for the diagnosis of 
PTSD.  In this respect, the Board notes that VA's newly 
defined duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, supra.

With respect to evaluation of the veteran's major depressive 
disorder, both from November 26, 1991 to November 10, 1999 
and currently, the Board notes that this is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD, as evaluation of the veteran's major 
depressive disorder is limited to consideration of the degree 
of aggravation of a nonservice-connected disorder (the 
veteran's major depressive disorder) by her service-connected 
low back disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  However, as to the veteran's mental health and 
degree of disability, the record currently before the Board 
suggests that there is an interplay between the veteran's 
depression (for which she is to be compensated, but only to 
the degree of aggravation by her service-connected low back 
disability), her PTSD (for which she is seeking service 
connection), her anxiety and stress (which are apparently 
unrelated to in-service events), and her neurocognitive 
problems (which are also apparently unrelated to service).  
No determination as to the level of aggravation of the 
veteran's major depressive disorder can be made prior to a 
determination on the merits as to the veteran's claim for 
service connection for PTSD.  In effect, whether service 
connection for PTSD is granted or remains denied, the 
severity of the veteran's PTSD symptomatology must be 
considered in evaluation of the level of disability due to 
the veteran's major depressive disorder.  Practically, the 
veteran's level of disability due to PTSD has an impact on 
evaluation of the veteran's major depressive disorder.

With respect to evaluation of the veteran's chronic low back 
strain, the Board notes that the last VA examination of 
record related to the veteran's back was conducted in March 
1993.  The veteran was scheduled for another VA examination 
subsequent to her May 1998 RO hearing.  However, as 
notification of the examination was mailed to the veteran's 
old address, she did not receive timely notice of the 
scheduled examination, and it was noted in the claims file 
that the veteran failed to appear.  In communications from 
the veteran and her representative, dated in August and 
September 1998, respectively, the veteran indicated that she 
would be unable to report for any future examinations, as she 
had to take leave without pay and because she had just 
recently accepted full-time employment.  To date, the RO has 
not contacted the veteran and inquired whether she would now 
be able to report for another VA spine/joints examination.  
The Board stresses the importance of another VA examination 
in this instance, given the eight years that have passed 
since the last pertinent examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Caffrey v. Brown, 
6 Vet. app. 377 (1994).

In directing the RO to schedule and conduct appropriate VA 
examinations, the Board acknowledges the veteran's 
frustration with the adjudication process and her stated 
inability to report for future VA examinations, given the 
negative impact missed time from work had on her employment 
and financial circumstances.  The Board also acknowledges the 
veteran's statements that there exists enough evidence in her 
claims files to determine every issue on appeal.  However, 
the Board stresses that the veteran is entitled to certain 
procedural rights in the adjudication process and that VA's 
duty to assist encompasses ensuring that the veteran receives 
such due process.  See Veterans Claims Assistance Act of 
2000, supra.  The Board also stresses that the veteran's 
entitlement or continued entitlement to benefits cannot be 
established or confirmed without current VA examinations.  
See 38 C.F.R. § 3.655(a) (2000).  As such, appropriate VA 
examinations are necessary in this instance.

With respect to the VA examinations to be scheduled and 
conducted, the Board notes that when a claimant (the veteran) 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2000).  Here, the veteran's claim for service connection for 
PTSD is an original claim, as is her claim for an increased 
initial evaluation for her major depressive disorder.  When 
the examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Id.  This latter 
provision applies to the veteran's claim for an increased 
evaluation for her chronic low back strain.

The Board also notes that failure to report for a scheduled 
examination must be for good cause.  See 38 C.F.R. 
§ 3.655(a).  Good cause includes, but is not limited to, the 
illness or hospitalization of the claimant (the veteran) or 
the death of an immediate family member.  Id.

Therefore, in light of the above, the issues of entitlement 
to service connection for PTSD; entitlement to an initial 
evaluation in excess of 20 percent for the veteran's major 
depressive disorder, secondary to her service-connected low 
back disability, effective from November 26, 1991 to November 
10, 1999; entitlement to an evaluation in excess of 40 
percent for the veteran's major depressive disorder, 
secondary to her service-connected low back disability; and 
entitlement to an evaluation in excess of 20 percent for the 
veteran's chronic low back strain will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-November 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's mental health and low 
back disability, should be obtained by 
the RO and incorporated into the claims 
file.

2.  A VA mental disorders examination 
should be scheduled and conducted by a 
board of two examiners, in order to 
clarify the diagnosis of PTSD, including 
the presence of sufficient clinical 
symptomatology to warrant a diagnosis of 
PTSD (as opposed to major depressive 
disorder).  All suggested studies should 
be performed, and the examiners should 
elicit a thorough history from the 
veteran as to her metal health.  All 
findings should be recorded in detail.

The examiners should comment on whether a 
diagnosis of PTSD is warranted in this 
instance and whether such a diagnosis is 
based on the veteran's in-service injury 
to her low back (being hit with a 
baseball bat).  The examiners should 
state the rationale for any opinion 
expressed.  If the examiners cannot 
comment without resort to speculation, 
they should so state.

Additionally, the examiners should 
comment on the interplay of the veteran's 
various mental disorders (major 
depressive disorder, PTSD (if confirmed 
upon examination), anxiety and stress, 
and neurocognitive problems) and the 
degree of aggravation of the veteran's 
major depressive disorder due to her 
service-connected low back disability, 
separate from the other documented mental 
disorders.  Alternatively, if a diagnosis 
of PTSD is appropriate in this instance, 
as related to the in-service low back 
injury, the examiners should comment on 
the level of disability due not only to 
aggravation of the veteran's major 
depressive disorder but also to the 
manifestation of PTSD symptomatology.  As 
before, the examiners should state the 
rationale for any opinion expressed.  If 
the examiners cannot comment without 
resort to speculation, they should so 
state.

3.  A VA orthopedic examination should 
also be scheduled and conducted in order 
to determine the severity of the 
veteran's chronic low back strain and the 
possible presence of intervertebral disc 
syndrome.  All suggested studies should 
be performed (including x-ray and range 
of motion testing), and the examiner 
should elicit a detailed medical history 
from the veteran.  All findings should be 
recorded in detail.

Additionally, the examiner should comment 
on the normal range of motion of the 
lumbar spine and on any functional 
impairment experienced by the veteran.  
The examiner should also comment on 
whether there is adequate objective 
pathology to support the veteran's 
subjective reports.  The examiner should 
state the rationale for any opinion 
expressed.  If the examiner cannot 
comment without resort to speculation, he 
or she should so state.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.  The examiners must note 
that they have reviewed the veteran's 
claims files.

5.  The veteran should be advised again 
that failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655.

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for PTSD and 
the propriety of increased evaluations 
for major depressive disorder and for 
chronic low back strain, considering all 
pertinent law and regulation, in light of 
any additional treatment records received 
and the examination reports and any 
conclusions expressed therein.

If the veteran's claim as to any issue on 
appeal remains in a denied status, she 
and her representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



